Citation Nr: 9921742	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-41 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease as secondary to total left knee arthroplasty with 
history of traumatic arthritis.

2.  Entitlement to service connection for lumbar disc disease 
as secondary to total left knee arthroplasty with history of 
traumatic arthritis.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1950 to 
January 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1995 and October 1997 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the March 1995 
decision, the RO denied a total rating for compensation based 
upon individual unemployability.  In the October 1997 rating 
decision, the RO denied service connection for cervical spine 
and lumbar spine disabilities as secondary to the service-
connected total left knee arthroplasty with history of 
traumatic arthritis.  The Board remanded the claim for a 
total rating for compensation based upon individual 
unemployability in June 1997.  The requested development has 
been accomplished, which was to obtain Social Security 
Administration disability benefits records.  The case has 
been returned to the Board for further appellate review.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Total left knee arthroplasty with history of traumatic 
arthritis is the direct or proximate cause of cervical disc 
disease.  

2.  Total left knee arthroplasty with history of traumatic 
arthritis is the direct or proximate cause of lumber disc 
disease.

3.  The appellant's service-connected disabilities preclude 
him from securing or following substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1.  Cervical disc disease is proximately due to or the result 
of total left knee arthroplasty with history of traumatic 
arthritis.  38 C.F.R. § 3.310 (1998).

2.  Lumbar disc disease is proximately due to or the result 
of total left knee arthroplasty with history of traumatic 
arthritis.  38 C.F.R. § 3.310 (1998).

3.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary service connection

The appellant claims that he has developed neck and low back 
problems as a result of his service-connected left knee 
problem.  He states that his personal doctors have indicated 
that the problems he has been having with his knee have 
caused problems to his cervical and lumbar spine.

Under 38 C.F.R. § 3.310(a) (1998), service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection, like all claims, must 
be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim for secondary 
service connection requires evidence of a current disability 
as provided by a medical diagnosis, a service-connected 
disease or injury, and competent evidence providing a nexus 
between the two.

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has alleged that his cervical 
disc disease and lumbar disc disease are due to his service-
connected total left knee arthroplasty with history of 
traumatic arthritis.  In a July 1997 statement, Dr. E. H. 
Schuwerk stated that treatment for the appellant's neck and 
back pain were brought on by poor posture caused by the left 
knee problem.  In an August 1997 statement, Dr. Henry D. 
Stone stated that the appellant had back and neck pain due to 
his knee problems.  

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board 
finds that Drs. Schuwerk's and Stone's opinions, if accepted 
as true, are sufficient to establish a well-grounded claim 
for service connection for cervical disc disease and lumbar 
disc disease as being secondary to service-connected total 
left knee arthroplasty with history of traumatic arthritis.  
38 U.S.C.A. § 5107(a).  

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

The Board finds that the evidence supports the claim that 
cervical disc disease and lumbar disc disease are proximately 
due to or the result of the service-connected total left knee 
arthroplasty with history of traumatic arthritis.

The evidence that supports the appellant's claims are the 
medical opinions described above.  As stated above, Dr. 
Schuwerk stated that the appellant had developed neck and 
back pain because of poor posture due to his left knee 
problem.  Dr. Stone stated that the appellant had neck and 
back pain due to his left knee problem.  Such medical 
opinions are positive evidence that the appellant's current 
cervical disc disease and lumbar disc disease are proximately 
due to or the result of the service-connected total left knee 
arthroplasty with history of traumatic arthritis.

The evidence against the appellant's claim is an October 1997 
VA examination report.  There, the VA examiner entered 
diagnoses of status post cervical laminectomy and fusion for 
disc disease with evidence of solid fusion at C4-C5 and 
degenerative disc disease at C5-C6 and persistent neck pain 
and evidence of lumbar fusion, L4 to the sacrum, with 
retained pedicle screws and plate and a broken pedicle screw.  
The VA examiner stated, "In my opinion, there can be no 
defensible association between a problem with left total knee 
arthroplasty or the problems for which an arthroplasty was 
performed and the problems in either the cervical or lumbar 
spines."

It must be noted that neither the private medical physicians 
nor the VA examiner substantiate their findings as to why or 
why not the cervical disc disease and the lumbar disc disease 
are related to the service-connected total left knee 
arthroplasty with history of traumatic arthritis.  The Board 
finds that it is unable to ascribe greater weight to the 
private medical opinions, which support the appellant's 
claims, versus the VA opinion, which is against the 
appellant's claims, and the evidence is therefore in 
equipoise.  When the evidence is in relative equipoise as to 
the merits of the issue, then the benefit of the doubt in 
resolving the issue is to be given to the veteran.  See 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, the Board concludes that service connection is 
warranted for cervical disc disease and lumbar disc disease 
as being proximately due to or the result of service-
connected total left knee arthroplasty with history of 
traumatic arthritis.

II.  Individual unemployability

The appellant claims that he cannot work because of his left 
knee problems and his back problems.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1998).  The provisions of 
38 C.F.R. § 4.16(a) (1998), establish, in pertinent part, 
that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

For the purposes of one 60 percent disability, disabilities 
of common etiology or affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, or 
neuropsychiatric, will be considered as one disability.  
38 C.F.R. § 4.16.  Where those percentages are not met, a 
total rating can be granted if the disabilities render the 
veteran unemployable, that is, incapable of maintaining 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (1998).

Service connection is in effect for total left knee 
arthroplasty with history of traumatic arthritis, currently 
evaluated as 60 percent disabling.  Based on this disability 
evaluation, the appellant has a disability ratable at 
60 percent.  Therefore, he definitely meets the schedular 
requirements for a total disability rating based on 
individual unemployability.  See 38 C.F.R. § 4.16(a).  It 
must be noted that the Board has granted service connection 
for cervical disc disease and lumbar disc disease as being 
secondary to the appellant's total left knee arthroplasty 
with history of traumatic arthritis.

The Court has held that the record must reflect some factor 
which takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15 (1992)).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Id.  "A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment."  
Id.  Moreover, the veteran's advancing age and non-service-
connected disabilities may not be considered.  See 38 C.F.R. 
§§ 3.341(a), 4.19 (1998); Van Hoose, 4 Vet. App. at 363; 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

It must be noted that a total rating for compensation based 
upon individual unemployability was denied by the Board in 
January 1991 and denied by the RO in February 1993.  The 
appellant did not appeal the February 1993 rating decision.  
Thus, both the January 1991 Board decision and the February 
1993 rating decision are final, and the appellant is 
collaterally estopped from relitigating the same issue based 
upon the same evidence that was considered at the time of the 
decisions.  See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

The appellant has a high school education and has had 
occupational experiences as a real estate sales person.  The 
appellant reported last working on a full-time basis in 1988.

The appellant underwent a VA examination in July 1994.  The 
VA examiner examined the appellant's left knee and stated 
that the appellant was not doing well and would probably not 
do any better in the future.  The appellant underwent a VA 
examination in October 1994.  There, the VA examiner stated 
that the appellant was not capable of standing or walking 
work but was capable of sitting work.

In a January 1995 letter, Dr. John M. Smoot stated that he 
had been treating the appellant since 1989 and that the 
appellant was totally and permanently disabled from 
performing substantial, gainful employment.  

In an April 1996 VA outpatient treatment report, the VA 
examiner stated that the appellant could move his left knee 
from 0 degrees to 90 degrees.  X-rays showed no loosening in 
the left knee.  The VA examiner stated, "P[atien]t is unable 
to work[,] and I do not expect his condition to improve 
enough to ever allow him to work."

The appellant underwent a VA examination in July 1998.  The 
VA examiner examined the appellant and entered diagnoses of 
chronic cervical discogenic disease and total knee 
replacement, left knee.  The VA examiner stated, "I consider 
[the appellant] unemployable from neck and left knee 
standpoints."

After having reviewed the evidence of record, the Board finds 
that the appellant is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities, without regard to advancing age or to 
his non-service-connected disabilities.  In October 1994, it 
was determined by a VA examiner that the appellant was 
capable of doing sedentary work.  However, in April 1996, the 
VA examiner determined that the appellant was not capable of 
working based on his total left knee arthroplasty with 
history of traumatic arthritis.  Additionally, in the most 
recent examination report in June 1998, the VA examiner 
stated that the appellant was unemployable because of his 
neck and left knee problems.  As noted above, the Board has 
granted service connection for the appellant's cervical disc 
disease.  Here, the Board finds that the evidence of record 
supports a finding that the appellant is unable to follow a 
substantially gainful occupation due to his service-connected 
disabilities.  Accordingly, a total rating for compensation 
based upon individual unemployability is granted.



ORDER

Service connection for cervical disc disease and lumbar disc 
disease as secondary to total left knee arthroplasty with 
history of traumatic arthritis is granted.  A total rating 
for compensation based upon individual unemployability is 
granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

